DETAILED ACTION 

Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 4/18/22. Applicant amended claims 1, 7 and canceled claims 4, 10, 13-15. Therefore, claims 1-3, 5-9, 11, 12 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
is not identically disclosed as set forth in section 102, if the differences between the claimed
invention and the prior art are such that the claimed invention as a whole would have been
obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US 2015/0329217) in view of Koukol et al. (US 2013/0188049).  




With regard to claim 1:
Kirk discloses an aircraft display system for highlighting ground traffic, the aircraft display system comprising:
a display device (see par. [0003, 0018]);
at least one processor (14) (Fig. 1, par. [0004, 0024, 0031]) in operable communication with the display device, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to:
receive ground traffic data from a traffic computer, the ground traffic data including position data for ground traffic and aircraft identification data for ground traffic (see par. [0021, 0022, 0027, 0031]);
receive a vision system (VS) imaging data from at least one VS camera (16) (see Fig. 1, par. [0028-0030]);
determine a target area in the vision system imaging data based on the position data of the ground traffic data (see par. [0005, 0007, 0018, 0025, 0028]);
perform graphics processing that is confined to the target area to enhance visibility of ground traffic in the VS imaging data in the target area, thereby generating VS imaging data, wherein the graphics processing is selected from contrast enhancement (see par. [0030, 0033); 
retrieve aircraft template data from an aircraft model database (maps database, ground model…) using the aircraft identification data for ground traffic (see par. [0033, 0063]), the aircraft template data representing an aircraft template (see par. [0027, 0028, 0032, 0063]);
scale the aircraft template based on a distance between ownship aircraft and the ground traffic using the position data for ground traffic and ownship position data (see par. [0027, 0032, 0033, 0063]); and

generate the display to be displayed on the display device (see par. [0020]) based on the VS imaging data including highlighting (color coding) ground traffic outline in the target area (see par. [0020, 0021, 0057]) based on the scaled aircraft template (see par. [0020, 0033, 0034, 0063]).
However, Kirk fails to disclose using an enhanced vision system, matching lights of aircraft template and enhanced vision system (EVS) imaging data to positionally match ground traffic in the EVS imaging data and the aircraft template, and generate the display based on the positionally matched aircraft template
Koukol discloses using an enhanced vision system (see par. [0011, 0035]), matching lights of aircraft template and enhanced vision system (EVS) imaging data to positionally match ground traffic in the EVS imaging data and the aircraft template (see steps 206, 208, 210 in Fig. 2, par. [0010, 0011, 0051]), and generating the display based on positionally matched aircraft template (see abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the vision system in Kirk with an enhanced vision system, matching lights of aircraft template and enhanced vision system (EVS) imaging data to positionally match ground traffic in the EVS imaging data and the aircraft template and generating the display based on positionally matched aircraft template as taught by Koukol since the use thereof would be very helpful to a pilot when attempting to land an aircraft in inclement weather or nighttime conditions and (see Koukol, par. [0006]).




With regard to claim 2:
Kirk further discloses wherein the ground traffic data from the traffic computer is Automatic Dependent Surveillance Broadcast (ADSB), data, is derived from on board sensor data or is uplinked from a ground based surveillance system (see par. [0027]).

With regard to claim 3:
Kirk further discloses wherein the program instructions are configured to cause the at least one processor to receive airport data defining valid regions data for ground traffic (see par. [0027, 0031]); and determine the target area in the EVS imaging data based on the position data of the ground traffic data and the valid regions of the airport data (see par. [0027, 0028]).

With regard to claim 6:
Kirk further discloses wherein the ground traffic data includes position and velocity data for ground traffic (see par. [0027]), and the program instructions are configured to cause the at least one processor to determine the target area in the EVS imaging data based on the position and velocity data of the ground traffic data and predetermined latency of the position and velocity data (see par. [0027, 0028)).

With regard to claim 7:
Kirk discloses a method of operating an aircraft display system, the method comprising:
receiving, via at least one processor (14) (Fig. 1, par. [0004, 0024, 0031),
receiving ground traffic data from a traffic computer (ground-based systems), the ground traffic data including position data for ground traffic and aircraft identification data for ground traffic (see par. [0021, 0022, 0027, 0031);
receiving, via the at least one processor, a vision system, imaging data from at least one EVS camera (see par. [0025, 0028-0030]);
determining, via the at least one processor, a target area in the EVS imaging data based on the position data of the ground traffic data (see par. [0005, 0007, 0018, 0025, 0028));
performing, via the at least one processor, graphics processing that is confined to the target area to enhance visibility of ground traffic in the EVS imaging data in the target area, thereby generating enhanced EVS imaging data, wherein the graphics processing is selected from at least one of contrast enhancement and highlighting of an outline of the ground traffic (see par. [(0030, 0033, 0057]); 
retrieve aircraft template data from an aircraft model database (data sources 20 including maps database, ground model) using the aircraft identification data for ground traffic (see par. [0033, 0063]), the aircraft template data representing an aircraft template (see par. [0027, 0028, 0032, 0063]);
scale the aircraft template based on a distance between ownship aircraft and the ground traffic using the position data for ground traffic and ownship position data (see par. [0027, 0032, 0033, 0063]); and
generate the display to be displayed on the display device (see par. [0020]) based on the VS imaging data including highlighting (color coding) ground traffic outline in the target area (see par. [0020, 0021, 0057]) based on the scaled aircraft template (see par. [0020, 0033, 0034, 0063]).
However, Kirk fails to disclose the vision system is an enhanced vision system (EVS), matching lights of aircraft template and enhanced vision system (EVS) imaging data to positionally match ground traffic in the EVS imaging data and the aircraft template and generate the display based on the positionally matched aircraft template
Koukol discloses using an enhanced vision system (see par. [0011, 0035]), matching lights of aircraft template and enhanced vision system (EVS) imaging data to positionally match ground traffic in the EVS imaging data and the aircraft template (see steps 206, 208, 210 in Fig. 2, par. [0010, 0011, 0051]), and generating the display based on positionally matched aircraft template (see abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the vision system in Kirk with an enhanced vision system, matching lights of aircraft template and enhanced vision system (EVS) imaging data to positionally match ground traffic in the EVS imaging data and the aircraft template and generating the display based on positionally matched aircraft template as taught by Koukol since the use thereof would be very helpful to a pilot when attempting to land an aircraft in inclement weather or nighttime conditions and (see Koukol, par. [0006]).

With regard to claim 8:
Kirk further discloses wherein the ground traffic data from the traffic computer is Automatic Dependent Surveillance Broadcast (ADSB) data (see par. [(0027]).

With regard to claim 9:
Kirk further discloses receiving, via the at least one processor, airport data defining valid regions data for ground traffic; determining, via the at least one processor, the target area in the EVS imaging data based on the position data of the ground traffic data and the valid regions of the airport data (see par. [0027, 0028, 0033]).

With regard to claim 12:
Kirk further discloses wherein the ground traffic data includes position and velocity data for ground traffic and the program instructions are configured to cause the at least one processor to determine the target area in the EVS imaging data based on the position and velocity data of the ground traffic data and predetermined latency of the position and velocity data (see par. [0027, 0028)).

Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US 2015/0329217) in view of Koukol et al. (US 2013/0188049) and He (US 2012/0035789).
With regard to claims 5, 11:
The modified Kirk fails to disclose receiving the ground traffic data including position, bearing and heading data for ground traffic; scaling and rotating the aircraft template, the scaling being based on a distance and relative bearing angle between ownship aircraft and the ground traffic using the position data and bearing data for ground traffic and ownship position and heading data and the rotating being based on heading data for ground traffic and ownship attitude data including heading, pitch and roll data; and generating the display to be displayed on the display device based on the EVS imaging data including highlighting ground traffic outline in the target area based on the scaled and rotated aircraft template.
He teaches receiving the ground traffic data including position, bearing and heading data for ground traffic (see par. [0025, 0033]); scaling and rotating the aircraft template, the scaling being based on a distance and relative bearing angle between ownship aircraft and the ground traffic using the position data and bearing data for ground traffic (see par. [ (0024, 0025, 0041]) and ownship position and heading data and the rotating being based on heading data for ground traffic and ownship attitude data including heading, pitch and roll data (see par. [0033)); and generating the display to be displayed on the display device based on the EVS imaging data (see par. [0021]) including highlighting ground traffic outline in the target area based on the scaled and rotated aircraft template (see par. [0025, 0028)).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Kirk by scaling and rotating the aircraft template, the scaling being based on a distance and relative bearing angle between ownship aircraft and the ground traffic using the position data and bearing data for ground traffic and ownship position and heading data and the rotating being based on heading data for ground traffic and ownship attitude data including heading, pitch and roll data as taught by He for displaying the captured image with the enhanced defined area on the display in order to assist pilot during landings in adverse weather conditions (see par. [0001, 0006]). 

         Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered and they are not deemed persuasive.  Applicant argues that the Kirk reference does not disclose the use of aircraft model database that includes an aircraft template data, and scaling of an aircraft template that was retrieved from an aircraft model database (see remarks, pages 8, 9).  The Office respectfully disagrees.  Kirk references discloses the use of aircraft model database (data sources 20) that includes an aircraft template data (note that the data sources 20 include a maps database, ground model) (see par. [0032, 0033, 0063]) for determining the location of objects on the ground by referencing to the maps database (see par. [0033]), and scaling of an aircraft template that was retrieved from an aircraft model database (maps database) based on a distance between ownship aircraft and the ground traffic (see par. [0032, 0033, 0063]). 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000. 

/D.T./
Examiner, AU 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747